Citation Nr: 0811944	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-22 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a hemangioma at the base of the 
tongue.  

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for hemangiomas on the roof of the mouth, 
with a pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness.  

3.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1947 to October 1951.  He was a prisoner-of-war of enemy 
forces for one day in December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Specifically, in a May 2000 decision, the RO 
denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for a hemangioma at the base of the tongue 
and for hemangiomas on the roof of the mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness.  Also, in a June 2001 
determination, the RO denied entitlement to specially adapted 
housing and a special home adaptation grant as well as 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.  

In August 2003 and August 2006, Board remanded these claims 
to the agency of original jurisdiction for further 
evidentiary development.  Following completion of most of the 
requested development, and most recently in September 2007, 
the Appeals Management Center (AMC), in Washington, DC 
continued to deny these issues and thereafter returned the 
claims folder to the Board for further appellate review.  

The issue of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment will be addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  The Heparin and Coumadin that the veteran took for six 
months in 1978 is not the proximate cause of his subsequent 
development of a hemangioma at the base of his tongue.  

2.  The Heparin and Coumadin that the veteran took for six 
months in 1978 is not the proximate cause of his subsequent 
development of hemangiomas on the roof of his mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness.  

3.  The veteran's confinement to a wheelchair is the result 
of multiple disabilities, including several 
nonservice-connected disorders.  


CONCLUSIONS OF LAW

1.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a hemangioma at the base of his tongue, claimed to 
have resulted from VA medical treatment, have not been met.  
38 U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2007).  

2.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for hemangiomas on the roof of his mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness, claimed to have resulted from VA 
medical treatment, have not been met.  38 U.S.C.A. § 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2007).  

3.  The basic eligibility requirements for specially adapted 
housing or a special home adaptation grant have not been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2006 letter provided the 
veteran with the criteria for his § 1151 and housing claims.  
This document also notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed the veteran of his 
opportunity to submit "additional things," "any other 
evidence or information that . . . [he thought would] support 
. . . [his] claim," as well as "any evidence in . . . [his] 
possession that pertains to . . . [his] claim."  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, the September 2006 letter informed the veteran 
of the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  In any event, 
however, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of either of the 
§ 1151 claims on appeal.  In light of these denials, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the claims adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with an adequate VCAA 
notification letter in September 2006.  Clearly, this letter 
was issued to the veteran after the initial denial of his 
housing claim in June 2001 and after the initial denial of 
his § 1151 claims in May 2000.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
September 2007, the § 1151 and housing claims were 
readjudicated, and a supplemental statement of the case 
(SSOC) was issued.  Consequently, the Board finds that 
nothing about the evidence or any response to the RO's 
notification suggests that the § 1151 and housing issues 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

The Board also finds that the duty to assist provisions of 
the VCAA have been met with respect to the current appeal.  
All relevant treatment records adequately identified by the 
veteran, have been obtained and associated with his claims 
folder.  He has also been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the § 1151 and housing claims adjudicated 
in this decision.  Under the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See, Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following § 1151 and 
housing issues on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

A.  § 1151 Claims

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part that 

(a)  compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of . . . [38 U.S.C.] 
shall be awarded for a qualifying 
additional disability or a qualifying 
death of a veteran in the same manner as 
if such additional disability or death 
were service-connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--

(1)  the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in § 1701(3)(A) of . . . 
[38 U.S.C.], and the proximate cause of 
the disability or death was--

(A)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 

(B)  an event not reasonably 
foreseeable

For claims received by VA on or after October 1, 1997, to 
determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the medical treatment upon which the claim is 
based to his/her condition after such treatment has stopped.  
38 C.F.R. § 3.361(b) (2007).  

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).  

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d) & 
(d)(1) (2007).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. 
§ 3.361(d)(2) (2007).  

Throughout the appeal in the present case, the veteran has 
asserted that he had an allergic reaction to medication 
(Heparin and Coumadin) that he was given in 1978 for 
treatment for phlebitis and that this reaction led to the 
development of hemangiomas at the base of his tongue and on 
the roof of his mouth with a pedunculated mass at the 
anterior wall of the trachea, dysphagia, and hoarseness.  
See, e.g., T. at 16, 20, 25-31.  

Pertinent medical records indicate that, during an 
approximate 5-week hospitalization for deep vein thrombosis 
of the left lower extremity secondary to a gunshot wound of 
the left leg between February and March 1978, the veteran was 
initially given Heparin.  His medication was then changed to 
Coumadin, which he continued to take for six months until 
August 1978.  

Subsequent medical records reflect treatment for hoarseness 
and a varicocele at the base of the veteran's tongue in 
February 1982, a lesion at the base of his tongue between 
December 1982 and May 1983, dysphagia and chronic laryngitis 
in July 1983, a hemangioma on the roof of his mouth in July 
1983, a hemiangoma at the base of his tongue in July 1984, a 
lingual hemangioma between July and August 1984, a hoarse and 
dry voice in June 2001, impaired swallowing in November 2002, 
hoarseness in March 2003, dysphagia with certain types of 
food (mostly of dry consistencies) and muscle tension 
dysphonia in June 2003, as well as moderate dysphonia and 
complaints of breathy and hoarse vocal quality in October 
2003.  

The Board acknowledges that some medical evidence of record 
appears to indicate that the Heparin and Coumadin that the 
veteran had taken in the late 1970s may have contributed in 
some way to his subsequent development of hemangiomas at the 
base of his tongue and on the roof of his mouth.  For 
example, in a July 1983 report, a treating VA physician 
stated that the veteran's anticoagulant therapy "brought 
out" the probably hereditary hemangiomas.  

Also, in an October 1984 letter, a private physician noted 
that the veteran had "some underlying circumstances that 
probably make the effect of the anticoagulants more 
evident."  The doctor did not, however, specifically 
associate the medication that the veteran was prescribed in 
1978 (e.g., the Heparin and the Coumadin) with his subsequent 
development of multiple hemangiomas at the base of his tongue 
and the roof of his mouth.  Although in a February 1985 
letter, this physician stated that "there may be some 
connection with regards to the current status of his vascular 
system," the doctor did not provide a more specific, or 
conclusionary, opinion.  

Further, in an undated report received at the RO in early 
2000, a private biochemist concluded that the anticoagulant 
medicine that the veteran took in the late 1970s "may have 
exploited his genetic disposition to result in the observed 
symptoms."  Also according to this medical professional, 
"[a]nother possibility is that another drug taken in the 
past or a prior condition or illness may have upset the 
[veteran's] hemostatic mechanism, and the anticoagulant 
Coumadin may then have 'opportunistically taken advantage of 
this condition' to cause further degeneration of the 
hemostatic mechanism."  

Significantly, however, these private medical professionals 
essentially provided hypothetical opinions that the Heparin 
and Coumadin that the veteran took in 1978 may have 
contributed in some way to his subsequent development of 
hemangiomas at the base of his tongue and the roof of his 
mouth.  In any event, they did not specifically conclude that 
the proximate cause of the additional disability that the 
veteran incurred (e.g., the hemangiomas at the base of his 
tongue and on the roof of his mouth) was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment (e.g., prescribing Heparin and 
Coumadin) or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Significantly, the claims folder contains conclusive medical 
opinions indicating that there is no association between the 
Heparin and Coumadin that the veteran took in the late 1970s 
and his subsequent development of multiple hemangiomas at the 
base of his tongue and the roof of his mouth.  Specifically, 
in an August 1983 report, a treating VA physician explained 
that the hemangioma at the base of the veteran's tongue "is 
congenital and there is no evidence based on review of his 
record to indicate otherwise, nor is there evidence to 
indicate that this was related to a hematoma of the 
buttocks."  

In a December 1983 report, a private physician explained that 
he had examined the veteran in the prior month and had 
reviewed his "extensive" medical records.  In pertinent 
part, the doctor provided an impression of cavernous 
hemangioma at the base of the tongue.  Additionally, the 
physician concluded that he could find "no association 
between the anticoagulation therapy of 1978 and . . . [the 
veteran's] cavernous hemangioma which . . . [the doctor felt 
was] congenital in nature."  The physician explained that 
"it is not rare for these to become manifest later in 
life."  

Further, in a report of an October 2003 VA outpatient 
treatment session, a treating physician expressed his opinion 
that "[i]t is somewhat questionable that . . . [the veteran] 
is continuing to have ongoing problems with spontaneous 
hematoma formation due to a medication that he received some 
20 years ago."  This doctor suspected "an intrinsic blood 
dyscrasia."  [Previously, in February 1982, another VA 
physician had explained that, while hematomas could be a 
complication from the anti-coagulants, . . . this treatment 
was discontinued a long time ago."]  

A July 2003 VA mouth, lips, and tongue examination provided 
diagnoses of relaxation of the vocal cords with hoarseness as 
well as status post surgery to the oral cavity and pharynx 
times four by history.  In March 2004, this examiner 
expressed his opinion that "[i]t is not as likely as not 
that the dysphagia or hoarseness is due to any VA . . . 
treatment" and that, to the best of his knowledge, Heparin 
and Coumadin do not cause hoarseness (which, according to 
this doctor, is the result of relaxation of the vocal 
chords).  The examiner further noted that the subglottic 
polyp that the veteran had in 1983 (which had resulted from a 
prior tracheotomy) but did not have surgically removed was 
probably "coughed up."  The examiner specifically stated 
that the polyp was not visible on examination in July 2003.  
In addition, the examiner explained that, although 
hemangiomas were not visible on examination, the multiple 
prior hemangiomas that the veteran had previously had in his 
mouth were "not related to any medications, specifically 
Coumadin and Heparin."  The examiner reviewed, and concurred 
with, the August 1983 physician's opinion describing the 
veteran's hemangiomas as a congenital disorder.  

Of significance is the fact that most of the physicians who 
have concluded that the Heparin and Coumadin that the veteran 
took for six months in 1978 are not the proximate cause of 
the hemangiomas at the base of his tongue and on the roof of 
his mouth reviewed his extensive medical records prior to 
rendering their opinions.  Thus, the Board finds their 
medical conclusions to be more persuasive than those of the 
physicians who concluded (without reviewing the medical 
records) that there may be an association between this 
medicine and the hemangiomas.  

Because the Heparin and Coumadin that the veteran took for 
six months in 1978 has been determined not to be the 
proximate cause of his subsequent development of hemangiomas 
at the base of his tongue and on the roof of his mouth, the 
Board need not address the matter of whether the proximate 
cause of the additional disability that the veteran incurred 
(e.g., the hemangiomas at the base of his tongue and on the 
roof of his mouth) was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment (e.g., prescribing Heparin and Coumadin) or 
was an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  Without competent evidence that the 
proximate cause of the anticoagulant therapy that the veteran 
took in the late 1970s resulted in his subsequent development 
of hemangiomas in his mouth, his claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for a hemangioma at 
the base of the tongue and for hemangiomas on the roof of the 
mouth, with a pedunculated mass at the anterior wall of the 
trachea, dysphagia, and hoarseness must be denied.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

B.  Specially Adapted Housing Or A Special Home Adaptation 
Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total 
service-connected disability due to:  (1)  the loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2)  blindness in both eyes, having only light 
perception, plus, the anatomical loss or loss of use of one 
lower extremity, or (3)  the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4)  the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5)  the 
loss, or loss of use, of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101; 38 C.F.R. § 3.809.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing and has not 
previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1)  is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2)  includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).  

In the present case, service connection has been granted for 
the following disabilities:  residuals of a gunshot wound to 
the left leg (Muscle Group XI) with myositis of the left 
thigh and left medial meniscectomy (30%), residuals of 
frostbite of the right foot (30%), residuals of frostbite of 
the left foot (30%), venous insufficiency of the left leg and 
thigh (20%), status post surgical repair epigastric hernia 
(0%), and residual scars of recurrent hematoma of the right 
buttock, status post surgical intervention (0%).  In 
addition, the veteran has been in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability since November 1998.  

Throughout the current appeal, the veteran has contended that 
his service-connected disabilities have rendered him unable 
to use his legs and that this loss of use of his lower 
extremities has confined him to a wheelchair.  He asserts 
that he needs some doors widened in his home, a sink lowered 
in his bathroom, and a special shower that will allow him to 
shower in his wheelchair.  See, e.g., September 2002 hearing 
transcript (T.) at 15-16, 31-35, 37-40, 42-43.  In a 
statement received at the RO in April 2003, one of the 
veteran's sons explained that he cares for his father on a 
daily basis and that his father essentially spends his days 
in "bed, . . . his wheelchair, . . . [or] his lift chair."  

The Board has carefully and thoroughly reviewed the evidence 
of record.  At a May 2000 VA outpatient treatment session, 
the treating physician concluded that the veteran has 
significant arthritis in his left knee and that this 
disability "significantly limit[s] . . . his ability to 
perform activities of daily living."  

The veteran arrived at a June 2001 VA outpatient treatment 
session, however, "via wheelchair with . . . [complaints of] 
increased . . . [shortness of breath]."  At that time, the 
examining registered nurse noted the veteran's history of 
chronic obstructive pulmonary disorder (COPD) with complaints 
of increased congestion in the lungs with productive cough of 
white sputum.  Also, August 2001, November 2001, November 
2002, and January 2003 VA outpatient treatment records 
indicate that the veteran was wheelchair-bound as a result of 
severe degenerative joint disease of both of his knees and 
severe chronic bilateral knee pain.  The January 2003 report 
also includes the treating physician's opinion that the 
veteran's lower extremity pains were due in part to 
degenerative joint disease of his hips as well as his 
diabetic neuropathy.  

Indeed, following a VA housebound/aid and attendance 
examination in January 2002, the examiner concluded that the 
veteran's "activity . . . [was] very limited due [to his] 
dyspnea and bilateral knee pain . . . [secondary] to . . . 
degenerative joint disease" and that a wheelchair was 
required for his locomotion.  The examiner observed that the 
veteran had dyspnea on very minimal exertion and diagnosed 
restrictive lung disease, chronic obstructive pulmonary 
disorder, and severe degenerative joint (knee) disease.  

In addition, following a VA housebound/aid and attendance 
examination in March 2003, another examiner concluded that 
the veteran was "essentially wheelchair bound."  The 
examiner then listed the veteran's disabilities 
as:  degenerative joint disease of the knees, coronary artery 
disease (CAD), chronic obstructive lung disease, diabetes 
mellitus (type II), post-phlebitic syndrome, peripheral 
neuropathy, residuals of frostbite, ventral hernia, and 
peripheral vascular disease.  

Significantly, as this evidence illustrates, while the 
veteran is indeed confined to his wheelchair, this 
confinement is the result of multiple disabilities, including 
several nonservice-connected disabilities such as severe 
degenerative joint disease of his right knee, degenerative 
joint disease of his hips, COPD, restrictive lung disease 
with dyspnea, diabetic neuropathy, diabetes mellitus 
(type II), and CAD.  Clearly, therefore, the evidence of 
record does not demonstrate that the veteran has permanent 
and total service-connected disability resulting in the loss, 
or loss of use, of both of his lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

Further, the evidence of record does not demonstrate, nor 
does the veteran contend, that he has permanent and total 
disability resulting in blindness in both eyes, having only 
light perception, plus, the anatomical loss or loss of use of 
one lower extremity; loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or loss, or loss of 
use, of both upper extremities such as to preclude use of the 
arms at or above the elbows.  Consequently, the Board must 
conclude that the requirements for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809.  

Additionally, the evidence of record does not demonstrate, 
nor does the veteran contend, that he has a permanent and 
total service-connected disability that involves blindness in 
both eyes with 5/200 visual acuity or less or anatomical loss 
or loss of use of both hands.  Thus, the Board must conclude 
that the requirements for a certificate of eligibility for 
assistance in acquiring a special home adaptation grant have 
not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).  


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for a hemangioma at the base of the tongue is denied.  

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for hemangiomas on the roof of the mouth, with a 
pedunculated mass at the anterior wall of the trachea, 
dysphagia, and hoarseness is denied.  

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.  


REMAND

In February 2004, the AMC issued a letter intended to satisfy 
the notification requirements of the VCAA with regard to the 
veteran's claim for financial assistance in the purchase of 
an automobile or other conveyance and/or adaptive equipment.  
See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, this document discussed VA's and the veteran's 
responsibilities in the development of relevant evidence and 
notified him of his opportunity to submit "additional 
evidence."  Significantly, however, the letter did not 
discuss the type of information and evidence needed to 
substantiate this claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Consequently, in relevant part of the August 2006 remand, the 
Board asked the AMC to issue a corrective VCAA letter that 
provided such notice to the veteran.  Pursuant to the Board's 
instructions, the AMC, in September 2006, issued purportedly 
proper VCAA notification of the veteran's automobile claim to 
him.  Significantly, however, the September 2006 letter does 
not discuss the type of information and evidence necessary to 
substantiate the veteran's claim for financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment.  

The Board regrets the delay caused by this remand.  
Importantly, however, notice of the type of information and 
evidence necessary to support the claim for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment has not been provided to 
the veteran, as was requested by the Board in its August 2006 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(which finds that, as a matter of law, a remand by the Board 
confers on the veteran the right to compliance with the 
remand orders and that a remand by the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should issue a corrective 
VCAA notification letter to the veteran 
and his representative with regard to 
issue of entitlement to financial 
assistance in the purchase of an 
automobile or other conveyance and/or 
adaptive equipment.  The notification 
letter should fully comply with, and 
satisfy, the provisions of the VCAA.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the AMC should re-
adjudicate the issue of entitlement to 
financial assistance in the purchase of 
an automobile or other conveyance 
and/or adaptive equipment.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with 
an SSOC.  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal, as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


